        Case 5:18-md-02827-EJD Document 248 Filed 12/05/18 Page 1 of 5



      COTCHETT, PITRE & MCCARTHY, LLP             KAPLAN FOX & KILSHEIMER LLP
 1    Joseph W. Cotchett (SBN 36324)              Laurence D. King (SBN 206243)
      Mark C. Molumphy (SBN 168009)               350 Sansome Street, Suite 400
 2    San Francisco Airport Office Center         San Francisco, California 94104
      840 Malcolm Road, Suite 200                 Telephone: 415-772-4700
 3    Burlingame, California 94010                Facsimile: 415-772-4707
      Telephone: 650-697-6000                     lking@kaplanfox.com
 4    Facsimile: 650-697-0577
      jcotchett@cpmlegal.com                      David A. Straite (admitted pro hac vice)
 5    mmolumphy@cpmlegal.com                      850 Third Avenue
                                                  New York, New York 10022
 6                                                Telephone: 212-687-1980
                                                  Facsimile: 212-687-7714
 7                                                dstraite@kaplanfox.com
 8    Interim Co-Lead Class Counsel
 9

10
                             UNITED STATES DISTRICT COURT
11                          NORTHERN DISTRICT OF CALIFORNIA
                                   SAN JOSE DIVISION
12
     IN RE: APPLE INC. DEVICE                     Case No. 5:18-md-02827-EJD
13   PERFORMANCE LITIGATION
                                                  CLASS ACTION
14
     This Document Relates To:                    [PROPOSED] ORDER RE PLAINTIFFS’
15                                                ADMINISTRATIVE MOTION TO FILE
           ALL ACTIONS.                           DOCUMENTS UNDER SEAL AND NOTICE
16                                                OF LODGING PURSUANT TO CIVIL
                                                  LOCAL RULE 79-5
17

18
                                                  Hon. Edward J. Davila
19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER RE ADMINISTRATIVE MOTION TO FILE UNDER SEAL AND NOTICE OF LODGING
                                     NO. 5:18-MD-02827-EJD
                                              1
        Case 5:18-md-02827-EJD Document 248 Filed 12/05/18 Page 2 of 5




 1          Upon consideration of the instant Administrative Motion to File Documents Under Seal and
 2   Notice of Lodging the unredacted version of Plaintiffs’ Second Consolidated Amended Complaint
 3   (“SAC”), the papers submitted in support, and good cause appearing, IT IS HEREBY ORDERED
 4   that the Clerk shall seal the unredacted version of the SAC until the resolution of any declaration
 5   submitted pursuant to Civil local Rule 79-5 and any response thereto.
 6          Pursuant to Civil Local Rule 79-5, no later than December 4, 2018, Defendant Apple Inc.
 7   (“Apple”), the Designating Party, shall submit a declaration in compliance with Rule 79-5
 8   establishing that the following portions of the SAC warrant sealing. Should Plaintiffs disagree with
 9   any part of such declaration, they shall file a response by December 10, 2018. The portions of the
10   unredacted SAC that shall remain temporarily sealed are as follows:
11
              SAC Reference/                    Corresponding Page and Line Number(s)
12         Paragraph Number(s)
                  (“¶”)
13
           Table of Contents         ii:12; ii:14-15
14
           ¶3                        1:14-18
15
           ¶4                        1:19, not including “As discussed in detail below and in
16
                                     ¶¶ 369-405”;
17
                                     1:20-21,
18
                                     2:1, not including “(the ‘Defect’);
19
                                     2:2
20
           ¶5                        2:4-8
21
           ¶6                        2:9-13
22
           ¶7                        2:14-17
23
           ¶9                        2:20-23
24
           ¶ 10                      2:24-27; 3:1-2
25
           ¶ 11                      3:3, not including “Apple failed to”
26
           ¶ 12                      3:6-3:7;
27

28
     [PROPOSED] ORDER RE ADMINISTRATIVE MOTION TO FILE UNDER SEAL AND NOTICE OF LODGING
                                     NO. 5:18-MD-02827-EJD
                                                       2
        Case 5:18-md-02827-EJD Document 248 Filed 12/05/18 Page 3 of 5



             SAC Reference/                Corresponding Page and Line Number(s)
 1        Paragraph Number(s)
                 (“¶”)
 2
                                3:8, not including “Apple actively concealed the decision to
 3
                                slow”
 4
          ¶ 14                  3:16, not including “acknowledged that”
 5
          ¶ 369                 126:7-12
 6
          ¶ 370                 126:13-16
 7
          ¶ 371                 126:17-19
 8
          ¶ 373                 126:25-27
 9
                                127:1-3
10
          ¶ 374                 127:7, not including “mitigate the rate of UPOs, caused by the
11
                                Defect.”;
12
                                127:8
13
          ¶ 375                 127:9-14
14
          ¶ 376                 127:15-21
15
          ¶ 377                 127:22-26
16

17        Heading III.A.ii      128:1

18        ¶ 378                 128:2-18

19        ¶ 378, n. 37          128:24-25

20        ¶ 378, n. 39          128:28

21        ¶ 379                 128:19-22; 129:1-3

22        ¶ 381                 129:13, not including “original capacity at 500 complete

23                              charge cycles.”45;

24                              130:14-17

25        ¶ 382                 130:2, not including “alia”

26        Heading III.A.iv      130:3

27        ¶ 383                 130:4-6;

28
     [PROPOSED] ORDER RE ADMINISTRATIVE MOTION TO FILE UNDER SEAL AND NOTICE OF LODGING
                                     NO. 5:18-MD-02827-EJD
                                                  3
        Case 5:18-md-02827-EJD Document 248 Filed 12/05/18 Page 4 of 5



             SAC Reference/               Corresponding Page and Line Number(s)
 1        Paragraph Number(s)
                 (“¶”)
 2
                                130:7, not including “These UPOs occurred while consumers
 3
                                used their devices in the ordinary”
 4
          ¶ 384                 130:9-11
 5
          ¶ 385                 130:12-16
 6
          ¶ 386                 130:17-20
 7
          ¶ 387                 130:21-27
 8
          ¶ 388                 131:3, not including “cycles”;
 9
                                131:4-7
10
          ¶ 388, n. 46          131:28
11
          ¶ 389                 131:8-14
12
          ¶ 390                 131:15-24
13
          ¶ 391                 132:1-6
14

15        ¶ 391, n.47           132:25-28

16        ¶ 392                 132:7-12

17        ¶ 393                 132:14, not including “speed of the iPhone 7 and 7 Plus to

18                              reduce UPOs”;

19                              132:15

20        ¶ 394                 132:16, not including “the iPhone 5, 5s, and C also had the

21                              UPO issue.”;

22                              132:17-18

23        ¶ 395                 132:19-21

24        ¶ 396                 133:1-4

25        ¶ 397                 133:5-12

26        ¶ 398                 133:13-15

27        ¶ 399                 133:16-18

28
     [PROPOSED] ORDER RE ADMINISTRATIVE MOTION TO FILE UNDER SEAL AND NOTICE OF LODGING
                                     NO. 5:18-MD-02827-EJD
                                                 4
        Case 5:18-md-02827-EJD Document 248 Filed 12/05/18 Page 5 of 5



             SAC Reference/              Corresponding Page and Line Number(s)
 1        Paragraph Number(s)
                 (“¶”)
 2
          ¶ 400                 133:19-22
 3
          ¶ 401                 133:25, not including “it failed to disclose to consumers that
 4
                                millions of Devices” or “and”;
 5
                                134:1, not including “owners of those devices to experience
 6
                                UPOs”;
 7
                                134:2
 8
          Heading III.A.v.      134:3
 9
          ¶ 402                 134:4, not including “Rather than informing the owners of the
10
                                Devices of the Defect”;
11
                                134:5;
12
                                134:6, not including “Apple decided to”
13
          ¶ 403                 134:11, not including “Devices by”;
14
                                134:12-13
15
          ¶ 404                 134:14-20; 135:1-11
16
          ¶ 405                 135:12-13
17
          ¶ 406                 135:16-19
18
          ¶ 407                 135:20-26
19
          ¶ 408                 136:11, not including “In fact,”
20

21        ¶ 409                 136:9-11

22

23   IT IS SO ORDERED.
24        Dated: December 5, 2018
25
                                                     Honorable Edward J. Davila
26                                                   UNITED STATES DISTRICT JUDGE

27

28
     [PROPOSED] ORDER RE ADMINISTRATIVE MOTION TO FILE UNDER SEAL AND NOTICE OF LODGING
                                     NO. 5:18-MD-02827-EJD
                                                 5
